UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6697


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TREMELL RASHAUD MCKINNEY, a/k/a Truth,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:10-cr-00063-D-1)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tremell Rashaud McKinney, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tremell Rashaud McKinney appeals the district court’s order denying relief on his

motion seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the court

did not abuse its discretion in declining to reduce McKinney’s sentence. Accordingly, we

affirm for the reasons stated by the district court. United States v. McKinney, No. 7:10-cr-

00063-D-1 (E.D.N.C. May 7, 2020). We deny McKinney’s motion for the appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2